Citation Nr: 0402423	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from October 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2002 
which denied service connection for a psychiatric disorder.  


FINDING OF FACT

The veteran has a current psychiatric disorder, including 
depression, which began during his active duty.


CONCLUSION OF LAW

A psychiatric disorder, including depression, was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service in the Army from October 1950 
to October 1952.  He served in the Korean war and was awarded 
the Combat Infantryman Badge.

Service medical records do not specifically mention a 
psychiatric problem.  A medical treatment extract shows that 
he was hospitalized for 8 days during May 1951, after which 
he was returned to duty; the condition requiring treatment 
was not reported.  On the separation examination in October 
1952, the psychiatric system was descibed as normal.  

The veteran first claimed service connection for a 
psychiatric disorder in April 1953.  He said he was treated 
for nervous problems at a service hospital in May 1951, and 
that he had been treated for nervous problems after service 
since March 1953.

In April 1953, the veteran applied for treatment at a VA 
facility.  A medical certification noted a history of 3 
attacks of mild depression.  The diagnosis was neurotic 
depressive reaction, acute, mild, not in need of 
hospitalization.  

An April 1953 evaluation by this same doctor noted a 5 month 
history of difficulty concentrating his thoughts, difficulty 
meeting people, and marked feelings of inadequacy and 
indecision.  He reported that the first experience of this 
sort had occurred when he went off to college at the age of 
18.  On at least three occasions, he suffered these symptoms 
to an extent where he quit school and returned home, with 
apparent recovery.  During service, he had gone overseas to 
Japan in March 1951, where he experienced a brief attack of 
the same feelings which had plagued him after leaving high 
school, and he was hospitalized for one week with moderately 
severe depression.  The doctor noted that in many ways his 
thought processes resembled the autistic thinking seen in 
pre-schizophrenic patients, but he had not yet developed a 
full-blown schizophrenia.  The doctor felt that 
hospitalization at this time would be detrimental to the 
veteran, in that forcing him into a new situation may 
precipitate an acute schizophrenic episode.  For this reason, 
and to arrive at a definitive diagnosis, he would see the 
veteran at intervals for a combination diagnostic and 
therapeutic interview.  Records show he was seen on a an 
approximately weekly basis for the next 6 weeks.  

In May 1953, he was seen at another VA facility, requesting 
treatment.  He said he had had no treatment since discharge.  
He was noted to have a hopeless outlook for the future, and 
was depressed.  He was referred to a hospital.  It was noted 
that he was not service-connected and therefore he was put on 
a waiting list.  

H. Smolev, M.D. wrote, in a letter dated in May 1953, 
regarding an evaluation of the veteran.  On examination, the 
veteran was withdrawn, evasive, and exhibited mental blocking 
and little initiative.  It was his impression that the 
veteran was suffering from a schizophrenic reaction, paranoid 
type, and was in need of intensive hospital treatment.  

In August 1953, the veteran failed to report for an 
examination scheduled in connection with his claim.  

His mother informed the VA in September 1953 that the veteran 
had moved to New Mexico, and seemed much better, and was 
planning on attending the university here.  He was being 
looked after by a sister who was a nurse.  They were hoping 
all was ok now.  

In September 1953, the veteran was granted service connection 
for outpatient treatment purposes, as he had been found to 
have an active psychosis in May 1953, within two years of 
service.  

In a statement dated in November 2001, the veteran said that 
he had been institutionalized many times for nervous 
breakdowns.  He said he had electroshock treatment in 1955 
and 1961 in Brylin Hospital in Buffalo, NY, and that he had 
suffered nervous breakdowns during the 1970s and 1980s, for 
which he received medication.  The veteran's brother and 
sister wrote in November 2001 regarding their recollections 
of the veteran's hospitalization and electroshock therapy 
during the 1950s.  

A VA examination was conducted in April 2002.  The veteran's 
wife said that she believed he had undergone shock treatments 
3 times over the years, and that every 5 or 6 years he would 
have an episode of very deep depression for which he was 
hospitalized and treated with medication.  She said that in 
December 2001, he had a much more serious episode, and had 
been hospitalized in a VA hospital with a final diagnosis of 
dementia with depression, alcohol dependence, and history of 
recurring major depression.  It was noted that the veteran's 
symptoms were not typical of PTSD.  He appeared to have had 
episodic bouts of depression, dating back to when he was 18 
years old, even before service, although military service may 
have exacerbated these episodes.  Currently he was having 
more problems adjusting to the problems with his declining 
physical and mental health, and retirement.  The diagnosis 
was major depressive disorder, recurrent; adjustment disorder 
with mixed anxiety and depressed mood, dementia, by history; 
and alcohol dependence with continuous abuse.  

II.  Analysis

The veteran claims service connection for a psychiatric 
disorder.  The Board finds there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including a psychosis, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The veteran has not been diagnosed as having post-traumatic 
stress disorder (PTSD), and thus service connection may not 
be given for such condition.  Since the veteran is a combat 
veteran, service stressors are presumed, and if he receives a 
diagnosis of PTSD in the future, he may again apply to the RO 
for service connection for such condition.  See 38 C.F.R. 
§ 3.304(f) (requirements for service connection for PTSD).  
For now, however, the Board will consider service connection 
for other acquired psychiatric disorders.

The evidence shows the veteran served on active duty in the 
Army from October 1950 to October 1952, including combat 
service in Korea.  There is a service record showing that he 
was hospitalized in May 1951 for unspecified reasons.  In his 
post-service claim in April 1953, the veteran said the May 
1951 hospitalization was for nervous problems, and such 
history has been repeated at other times after service.  From 
the circumstances, the Board finds that it is likely that the 
veteran was treated for some kind of nervous symptoms during 
May 1951 in service, even if such is not documented with 
absolute certainty.  Beginning in about April 1953, within 
the year after service, the veteran was treated for variously 
diagnosed nervous symptoms.  There is a reliable history of 
continuity of psychiatric symptoms over the years since 
service, as described in statements by the veteran and his 
relatives.  

Depression seems to have been a common diagnosis in the years 
after service, and one diagnosis at the 2002 VA examination 
was a major depressive disorder.  There is a sufficient chain 
of evidence to trace such psychiatric problem to service 
onset.  38 C.F.R. § 3.303(d).

Based on a review of all the evidence, the Board finds that 
the veteran has a current psychiatric disorder, including 
depression, which began during his active duty.  The 
condition was incurred in service, warranting service 
connection.  The benefit of the doubt has been considered in 
reaching this determination.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a psychiatric disorder, including 
depression, is granted.





	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



